Citation Nr: 1526884	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-31 022	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus prior to March 26, 2013, and a rating in excess of 40 percent from that date. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to diabetes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to September 1967. 

This appeal to the Board of Veterans' Appeals (Board) was previously before the Board from a September 2008 rating decision by the VA RO in Columbia, South Carolina.  In this decision, the RO, inter alia, granted service connection and assigned an initial 20 percent rating for diabetes mellitus effective January 18, 2008, the date of receipt of the claim for service connection.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009 by the RO in Oakland, California.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.  A supplemental SOC (SSOC) was issued in July 2010.  

As the matter of the propriety of the compensation for diabetes mellitus involves disagreement with the initial rating assigned following the award of service connection for this disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In August 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The case was remanded by the Board in January 2013, and pursuant to development requested therein, an April 2013 rating decision by the VA Appeals Management Center (AMC) in Washington, DC increased the rating for diabetes to 40 percent effective from March 26, 2013.  A rating in excess of 40 percent for the Veteran's diabetes was denied, as reflected by an April 2013 SSOC completed by the AMC.  

As higher ratings for diabetes mellitus are available both before and after March 26, 2003, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal with respect to the propriety of the compensation assigned for diabetes mellitus has been characterized as listed on Title Page above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Given additional evidence received since the January 2013 Board remand, in particular the remark by the examiner on the reports from a March 2013 VA examination that the Veteran cannot work due to complications of his diabetes, the Board has now characterized the appeal (also as listed on the Title Page above) as encompassing the matter of entitlement to TDIU due to that disability, consistent with Rice v. Shinseki, 22 Vet. App. 447  (2009). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA (VVA) Veteran Benefits Management System (VBMS) paperless claims files.  The information contained in the VVA file includes VA clinical reports not physically of record date through April 2013 that are documented to have been reviewed in the April 2013 SSOC.  The documents in the VBMS file include a July 2013 rating decision reflecting the grant of service connection for peripheral neuropathy in the lower extremities, claims that were referred by the Board in January 2013 to the Agency of Original Jurisdiction (AOJ) for adjudication.  Also contained in the VBMS file is a May 2015 brief submitted by the Veteran's representative, a copy of which has been physically added to the paper claims file.  The documents in the electronic files otherwise are either duplicative of the information in the paper claims file or are irrelevant to the matters for appellate consideration.  

For reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further AOJ with respect to the matters on appeal is warranted. 

The Veteran's representative argued in his May 2015 brief that with respect to the matter of whether entitlement to a rating in excess of 40 percent for diabetes is warranted, the March 2013 VA examination is too old to make this determination.  Given this assertion, the AOJ will be directed to arrange for a VA examination to determine the current severity of the service connected diabetes.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  In light of the fact that the rating for diabetes was not increased from the effective date of the grant of service connection, the clinician who conducts this examination will be requested to make a retrospective assessment as to whether the manifestations for a 40 percent rating for diabetes-namely, the requirement of insulin, a restricted diet, and regulation of activities (i.e. the avoidance of strenuous occupational and recreational activities-were demonstrated prior to March 26, 2013.   

With respect to the claim for TDIU due to diabetes, the AOJ will be asked to contact the Veteran an afford him the opportunity to file a formal claim for TDIU due to diabetes, and then adjudicate this matter in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in a denial of any aspect of the claim for increased compensation (as the claim for increased compensation for diabetes mellitus  emanates from the original claim for, and award of, service connection, such will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the matters being remanded.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2012; but see 38 U.S.C.A. § 5103(b)(3) West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal.  The  adjudication of the claim for increased compensation for diabetes mellitus should include consideration of whether an additional "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is warranted.  See Fenderson, 12 Vet. App, at 126.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 to enable him file a formal application for TDIU due to diabetes. 

2.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims being remanded.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses have been associated with the claims file or a reasonable time period for the Veteran's response has expired, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his Type II diabetes mellitus. 

The entire claims file/electronic record,  to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician must render a specific finding, based on a retrospective review of the evidence, as to whether the Veteran's diabetes mellitus required insulin; a restricted diet; and regulation of activities (i.e. the avoidance of strenuous occupational and recreational activities, with specific such activities that the Veteran must avoid identified) prior to March 26, 2013. 

The physician should also render findings as to whether, at any time since the effective date of the grant of service connection of January 18, 2008, the Veteran's diabetes resulted in progressive loss of weight; and/or other complications; as well as whether the condition involved episodes of ketoacidosis or hypoglycemic reactions, and if so the number of hospitalizations per year or number of monthly visits to a diabetic care provider required. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for increased compensation for diabetes mellitus in light of all pertinent medical evidence, (to include that added to the record since the last adjudication of the claim) and legal authority (to include consideration of whether an additional staged rating pursuant to Fenderson  is warranted.)  Also adjudicate the matter of entitlement to a TDIU due to diabetes mellitus. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the matters that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




